Citation Nr: 1450877	
Decision Date: 11/17/14    Archive Date: 11/26/14

DOCKET NO.  10-41 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial compensable evaluation for hypertension prior to March 24, 2009.

2.  Entitlement to an evaluation in excess of 20 percent for hypertension since March 24, 2009.  

3.  Entitlement to an initial evaluation in excess of 20 percent for diabetic neuropathy of the left lower extremity.  

4.  Entitlement to an initial evaluation in excess of 20 percent for diabetic neuropathy of the right lower extremity.  


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney at Law


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran served on active duty from September 1989 April 1995, February 2004 to April 2005 and August 2006 to April 2007.  He also had service in the Army Reserves.

This matter comes to the Board of Veterans' Appeals (Board) from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In March 2013, this matter was last before the Board, at which time it was remanded.  At that time, the Veteran's hypertension was rated non-compensable.  Diabetic neuropathy of each lower extremity was evaluated as 10 percent disabling.  Also before the Board at that time was a claim of entitlement to service connection for a lumbar strain (claimed as back condition).  

In a February 2014 rating decision, the Agency of Original Jurisdiction (AOJ) granted the claim of entitlement to service connection for a lumbar strain (claimed as a back condition).  In that decision, the RO effectuated "staged" ratings for hypertension, increasing the noncompensable rating to 20 percent effective March 24, 2009.  See Fenderson v. West, 12 Vet. App. 119 (1999).  The RO also increased the initial evaluations of diabetic neuropathy of the left and right lower extremities, increasing each to 20 percent, effective the date following the Veteran's discharge.  Accordingly, the issues have been re-characterized and the low back claim is not before the Board.

The issues of entitlement to initial evaluations in excess of 20 percent for diabetic neuropathy of the left and right lower extremities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  Prior to March 24, 2009, hypertension is shown to have been manifested by a history of diastolic pressure predominantly 100 or more requiring continuous medication for control.

2.  Prior to March 24, 2009, hypertension is not shown to have been manifested by systolic pressure approximating 200 or higher or diastolic pressure approximating 110 or higher.

3.  From March 24, 2009, hypertension is not shown to have been manifested by diastolic pressure approximating 120 or higher. 


CONCLUSIONS OF LAW

1.  Prior to March 24, 2009, the criteria for an evaluation of 10 percent, but no greater, for hypertension have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.119, Diagnostic Code 7101 (2013).

2.  From March 24, 2009, the criteria for an evaluation in excess of 20 percent for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.119, Diagnostic Code 7101 (2013).


EASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  In the notice, VA will inform the claimant which information and evidence, if any, that the claimant is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Notice should also address the rating criteria and effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Nevertheless, the RO provided the appellant pre-adjudication notice by a letter dated in March 2008. 

VA has obtained the Veteran's service treatment records, VA records, assisted the Veteran in obtaining evidence, and afforded the Veteran physical examinations and obtained medical opinions as to the severity of his hypertension.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  

The United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are adequate.  They are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints, symptoms, history, and contain blood pressure readings for evaluation by the Board.  As the examination reports ultimately provide sufficient information such that the Board can render an informed determination, they are adequate.  Accordingly, VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue addressed in this decision has been met.  38 C.F.R. § 3.159(c)(4).

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

Laws and Regulations

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran. 3 8 C.F.R. § 4.3.

The VA schedule of ratings will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides that, in exceptional circumstances, where the schedular evaluations are found to be inadequate, the Veteran may be awarded a rating higher than that encompassed by the schedular criteria.  According to the regulation, an extraschedular disability rating is warranted upon a finding that "the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards."  Id.

The evaluation of the same disability under various diagnoses is to be avoided. Disability from injuries to the muscles, nerves, and joints of an extremity may overlap to a great extent, so that special rules are included in the appropriate bodily system for their evaluation.  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  38 C.F.R. § 4.14. Notwithstanding the above, VA is required to provide separate evaluations for separate manifestations of the same disability which are not duplicative or overlapping.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994). 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In addition, an appeal from the initial assignment of a disability rating requires consideration of the entire time period involved, and contemplates "staged ratings" where warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

In claims for VA benefits, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 3 8 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A 10 percent evaluation for hypertension requires diastolic pressure predominantly 100 or more, systolic pressure predominantly 160 or more or a minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent evaluation requires diastolic pressure of predominantly 110 or more or systolic pressure predominantly 200 or more.  A 40 percent evaluation requires diastolic pressure predominantly 120 or more.  A 60 percent evaluation requires diastolic pressure predominantly 130 or more.  Hypertension or isolated systolic hypertension must be confirmed by readings taken 2 or more times on at least 3 different days.  For purposes of this section, the term hypertension means that the diastolic blood pressure is predominantly 90 mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm. or greater with a diastolic blood pressure of less than 90 mm.  38 C.F.R. § 4.104, Code 7101 (2013).

A review of the medical evidence of record dated prior to March 24, 2009, fails to disclose any systolic readings approximating 160 or more or diastolic approximating 100 or more.  A VA examination report dated in January 2008 documents readings of 144/94, 136/92, and 133/91.  Blood pressure measured 121/80 in March 2008.  See VA Primary Care Note, dated March 25, 2008.  

The RO apparently utilized a March 24, 2009, VA Cardiology record pertaining to the results of a cardiac stress test in awarding the 20 percent evaluation.  The note documents an apparent resting blood pressure reading of 126/85, although on exercise the Veteran's blood pressure rose to a peak of 180/110.  Notably, VA examination in December 2009 showed an average blood pressure of 140/85 shown by review of electronic records.  Readings then measured 146/94, 139/87, and 147/89.  

An April 2013 VA treatment note documents follow-up for hypertension.  At this time, the Veteran claimed that he had been taking his blood pressure medication regularly, although his blood pressure was high at that time.  Two blood pressure readings were taken, measuring 146/91 and 156/100.  Hypertension, not well controlled, was assessed, and the Veteran had not been taking his medication per pharmacy records.  

Subsequent VA records document no higher blood pressure readings.  The highest measurement on record is that appearing in the March 24, 2009, VA Cardiology note, which reflects a diastolic reading of 110.

In resolving any doubt in the Veteran's favor, the Board finds that entitlement to a 10 percent evaluation is warranted prior to March 24, 2009.  Despite systolic readings that do not meet 100 prior to this date, the evidence shows that the Veteran had been taking medication for control of his hypertension.  The April 2013 VA note reflecting a spike in diastolic pressure to 100 indicates that in the absence of medication, diastolic pressure would predominate at 100.  Thus, prior to March 24, 2009, a 10 percent evaluation is granted.  Fenderson, supra. 

In order to substantiate an evaluation in excess of 10 percent prior to March 24, 2009, the evidence must show systolic pressure 200 or higher or diastolic 110 or greater, predominantly.  As outlined above, prior to March 24, 2009, there is no blood pressure reading of record approximating 200 systolic or 110 diastolic.  No higher readings are shown in the record.  Thus, prior to March 24, 2009, an evaluation in excess of 10 percent is not warranted.  Fenderson, supra.  

Likewise, from March 24, 2009, an evaluation in excess of 20 percent is not warranted.  The evidence showing a diastolic reading of 110 stems from a single blood pressure reading of 180/110 taken while the Veteran was exercising.  No higher diastolic reading has been shown.  Thus, an evaluation in excess of 20 percent is not warranted.  Id.  

The Board has also considered extraschedular referral of the matter.  According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2013).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation is inadequate.  The Board finds that a comparison between the level of severity and symptomatology of the Veteran's service-connected disabilities with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The criteria specifically provide for evaluation of this of hypertension based upon the extent of both systolic and diastolic blood pressure severity.  Accordingly, the criteria reasonably describe the severity of the Veteran's service-connected disability.  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  The Veteran is separately service-connected for posttraumatic stress disorder (PTSD), type II diabetes mellitus, with retinopathy, diabetic neuropathy of the lower extremities, hypertension and lumbar strain (claimed as back condition).  The Veteran has not raised any assertions, nor is there any evidence that suggests that he has symptoms outside of the rating criteria which specifically provide for the evaluation of these disabilities based upon their symptoms, severity and economic impairment.  Accordingly, referral for extraschedular consideration is not warranted. 





	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to an initial 10 percent disability evaluation, but no greater, for hypertension through March 23, 2009, is granted, subject to regulations applicable to the payment of monetary benefits.

Entitlement to an initial evaluation in excess of 20 percent for hypertension from March 24, 2009, is denied.  


REMAND

As noted above, in a February 2014 rating decision, the RO granted 20 percent evaluations for diabetic peripheral neuropathy of each lower extremity.  These disabilities have been evaluated under Diagnostic Code 8520, which provides the rating criteria for paralysis of the sciatic nerve and evaluations of 40 percent and 60 percent for moderately severe and severe incomplete paralysis of that nerve, respectively.  An 80 percent evaluation is provided for total paralysis.  38 C.F.R. § 4.124a (2013).

In accordance with the Board's March 2013 remand instructions, in April 2013, the Veteran was afforded a VA examination to address the severity of his diabetic peripheral neuropathy of the lower extremities.  Examination of the Veteran resulted in assessment of diabetic neuropathy.  At the time, the Veteran complained of a burning, numb-like sensation of both feet, with migration up to both legs with fatigue and crampy pain, primarily to both gastrocnemius areas, with the left worse than the right.  He also complained of parasthesias to the feet, which were worse during sleep.  

In terms of symptoms, the examiner noted that the Veteran had mild parasthesieas and dysesthesias in the right lower extremity, and moderate such symptoms in the left lower extremity.  The examiner noted mild numbness in the right leg and moderate numbness in the left leg.  Strength was 5/5.  Deep tendon reflexes were abnormal in the knees, absent in the ankles, and decreased in the feet/toes.  Position sense was normal.  There was no muscle atrophy.  The report does note some reflex impairment.  

The examination report particularly informed that for VA purposes the term "incomplete paralysis" indicated a degree of lost or impaired function substantially less than the description of complete paralysis that is given with each nerve.  The examiner was asked to identify if there was either "complete" or "incomplete paralysis," and was advised that for VA purposes, when the nerve involvement is wholly sensory the evaluation should be mild, or at most, moderate.  The examiner, however, checked the box in the examination report indicating that each lower extremity was "normal."  He did not fill out the part of the examination report in which he was asked to characterize any incomplete paralysis and may have been confused by VA's nomenclature regarding complete versus incomplete paralysis.  

VA's duty to assist includes providing an adequate examination when such an examination is indicated.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  Once VA provides an examination, it must be adequate or VA must notify the Veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An examination is adequate if it "takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one."  Barr, 21 Vet. App. at 311 (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  An examination must be based upon consideration of the Veteran's prior medical history and examinations.  Stefl, 21 Vet. App. at 123.

The April 2013 examination report is insufficient.  The Board acknowledges that the report reflects objective examination findings and subjective complaints.  However, the examiner was asked in the report to characterize any impairment as mild, moderate, moderately severe or severe, as well as identify complete paralysis, if present.  Under these circumstances, the Board cannot make a fully informed decision based upon the examination report.  Thus, it must be returned.  38 C.F.R. § 4.2.  


Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA evaluation to be conducted by an appropriate medical professional to determine the current nature and severity of his service-connected peripheral neuropathy of the bilateral lower extremities.  The claims file must be reviewed by the examiner in conjunction with the appeal.  Any tests deemed necessary should be conducted, and all clinical findings should be reported in detail.

The examiner should describe all symptomatology related to the Veteran's service-connected peripheral neuropathy of the bilateral lower extremities.  Any and all opinions must be accompanied by a complete rationale.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

The examiner is advised that the term "incomplete paralysis" is defined as indicating a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  The examiner is asked to characterize any incomplete paralysis as mild, moderate, moderately severe or severe.  Along these lines, the examiner is advised that when the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  

2.  After the development requested above has been completed to the extent possible, review the record and readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, the Veteran should be furnished a Supplemental Statement of the Case (SSOC) and given the opportunity to respond thereto before this case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


